Citation Nr: 9924845	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar spine disability, sacralization L5 and spondylolysis 
L4.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound of the left neck.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from June 1972 to February 
1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions (May and October 1996) by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.

During the course of the appeal, the RO&IC granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent disability 
evaluation.  It also granted the veteran's claim of 
entitlement to a total rating due to unemployability caused 
by service-connected disability.  

In January 1997, the RO denied the veteran's request to 
reopen a claim of entitlement to service connection for 
fusion of C4-C5, concluding that he had not submitted new and 
material evidence in support of that request.  The veteran 
did not submit a Substantive Appeal with respect to that 
decision, and it became final.  38 U.S.C.A. §  7105(d) (West 
1991); 38 C.F.R. § 20.302(b) (1998).  Accordingly, that issue 
is not before the Board and will not be considered below.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbar spine disability, sacralization L5 
and spondylolysis L4, is productive of severe limitation of 
motion.
3.  The veteran's residuals of a gunshot wound of the left 
neck are manifested primarily by a scar which is tender and 
painful on objective demonstration.

4.  The veteran is independent in activities of daily living 
and food preparation, is able to protect himself from hazards 
or dangers incident to his daily environment, and is not 
bedridden.

5.  The veteran did not have a single service-connected 
disability schedularly rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar spine disability, sacralization L5 and spondylolysis 
L4 have not been met.  38 U.S.C.A. § 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (1998).

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound of the left neck.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (1998).

3.  The criteria for special monthly compensation by reason 
of being in need of aid and attendance or by reason of being 
housebound have not been met. 38 U.S.C.A. §§ 1114(l) (West 
1991); 38 C.F.R. §§ 3.350, 3.352(a) (1998); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased ratings for his service-
connected low back disability and for his service-connected 
residuals of a gunshot wound of the left neck are plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is reviewed in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

A.  The Low Back

The veteran's current 40 percent rating represents the 
maximum schedular evaluation assignable for limitation of 
motion of the lumbar spine.  38 C.F.R. 4.71a, Diagnostic Code 
5292.  Under the rating schedule, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  In addition, 
a 50 percent evaluation is warranted for unfavorable 
ankylosis of the lumbar spine or for severe limitation of 
motion of the lumbar spine with demonstrable deformity from 
fracture.  A 60 percent evaluation is warranted for complete 
ankylosis of the spine in a favorable angle, or residuals of 
a fractured vertebra without cord involvement, with abnormal 
mobility requiring a neck brace.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285, 5286, and 5289 (1998).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Consideration must be given to the 
effects of such deficits on the veteran's ordinary activity.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the service-connected 
low back disability.  First, there is no evidence that the 
veteran has ankylosis of the spine, or residuals of fractured 
vertebrae.  Accordingly, an increased evaluation is not 
warranted under Diagnostic Codes 5285, 5286 or 5289.

Although the veteran complained of radiating low back pain 
and positive straight leg raising in service (See the May 
1975 report of a physical examination performed in 
conjunction with Physical Evaluation Board proceedings), more 
recent evidence does not show that the veteran suffers from 
pronounced intervertebral disc syndrome.  While he continues 
to report low back pain radiating into the left leg and 
positive straight leg raising tests, and although he 
demonstrates left sciatic notch and femoral nerve tenderness 
(See the report of a VA multidisciplinary evaluation in March 
1996), the report of the latest VA examination (May 1998), 
shows that the radiating pain is occasional in nature.  
Moreover, following a VA neurosurgical consultation in April 
1996, the veteran acknowledged that his lumbosacral spine 
problems were not severe enough to warrant surgical 
intervention, and he adamantly refused to consider epidural 
steroids.  Indeed, there is no objective competent medical 
evidence of muscle spasms or sensory deficits associated with 
his service-connected low back disability, and his knee and 
ankle reflexes continue to be present and equal, bilaterally 
(See VA examination reports, dated in September 1995 and May 
1998, and the report of the VA multidisciplinary evaluation 
in March 1996).  Accordingly, the Board is of the opinion 
that the veteran does not have the requisite symptomatology 
for a rating in excess of 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Finally, there is no evidence that a higher evaluation under 
sections 4.10, 4.40, 4.45, 4.59 is warranted for low back 
functional loss, pursuant to the guidelines set forth in 
DeLuca.  The Board recognizes the veteran's complaints of 
back pain and his treatment at the VA Pain Clinic (See 
records dated from February to August 1996); however, 
regardless of any corresponding reduction of range of motion, 
the Rating Schedule does not provide an evaluation in excess 
of 40 percent for limitation of motion of the lumbar spine.  
Diagnostic Codes 5292.  Therefore, a higher evaluation under 
sections 4.10, 4.40, 4.45 or 4.59 for complaints of low back 
pain is not warranted. See DeLuca, 8 Vet. App. at 202.

In light of the foregoing, the Board finds that the veteran's 
service-connected low back disability more nearly 
approximates the criteria required for a 40 percent 
evaluation, and an increased evaluation is not warranted.  38 
C.F.R. § 4.7.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to his low back 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture , with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board notes that the veteran currently receives a total 
rating due to unemployability caused by his multiple service-
connected disabilities.  38 C.F.R. § 4.16 (1998).  That 
rating, however, is manifestly different from the 
considerations given to the marked interference with 
employability under 38 C.F.R. § 3.321(b)(1).  The former 
considers the veteran's employability in light of all of his 
service-connected disabilities, while the latter considers 
unemployability in light of the particular service-connected 
disability for which the extraschedular rating is sought.  

In this case, the evidence shows that the veteran has not 
worked for approximately 10 years.  There is no competent 
medical evidence, however, which shows that his unemployment 
is due solely to his service-connected low back disability.  
Notably, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of that disability.  Moreover, there is no 
evidence that he has required frequent hospitalization for 
the treatment of his low back.  In essence, the record shows 
that the manifestations of the disability are those 
contemplated by the 40 percent evaluation which is based on 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  
Accordingly, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension purposes 
for a rating outside the regular schedular criteria.


B.  The Neck

The residuals of those wounds are rated in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The current 
10 percent rating, which is assigned for scars that are 
painful and tender on objective demonstration, is the highest 
schedular evaluation available under that diagnostic code.  
That rating has been in effect since February 1976 and absent 
a showing of fraud, cannot be reduced.  38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951 (1998).

A higher schedular evaluation may be available on the basis 
of limitation of motion of the neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  Limitation of motion of the 
cervical spine is governed by 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1998).  Under that code, a 10 percent rating is 
warranted for slight limitation of motion.  A 20 percent 
rating is warranted for moderate limitation of motion, and a 
30 percent rating is warranted for severe limitation of 
motion.

The residuals of a shell fragment wound of the neck may also 
be rated in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).  Under that code, a 10 percent rating is 
warranted for moderate disfigurement.  A 30 percent rating is 
warranted for severe disfigurement, especially if it produces 
a marked and unsightly deformity of the lids, lips, or 
auricles.  A 50 percent rating is warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.

When in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 may be raised to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions may 
be submitted for central office rating with several 
unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 
7800, note.

During the Physical Evaluation Board examination in May 1975, 
it was noted that the veteran had sustained a gunshot wound 
of the left anterolateral neck.  The scar was well healed, 
but tender to palpation.  The veteran demonstrated a full 
range of neck motion.  He was also found to have fusion of 
C4-C5, which was apparently congenital in nature.  He was 
ultimately discharged from service, in part, due to the 
gunshot wound of his left neck.  

In November 1977, the veteran was examined by VA.  The 
relevant diagnosis was myalgia of the cervical region.  
Although the veteran displayed a normal range of cervical 
spine motion, he reported pain throughout those maneuvers.  

During a VA orthopedic examination in July 1978, it was noted 
that the veteran had a small, round scar on the left side of 
his neck, about the size of a 25 cent piece.  It was well 
healed without keloid formation, but on palpation, the 
veteran almost jumped across the room.  The examiner noted 
that response to be an exaggeration of symptoms.  

More recent evidence has considered the nature and extent of 
the scar on the veteran's left neck.  During a VA examination 
in September 1995, it was noted that he had a superficial 
scar on his left neck which measured 2.5 cm in length and was 
well healed.  The examiner noted that it was not tender and 
caused no discomfort.  During a February 1996 VA examination, 
the scar was described as 4 cm in length, irregular, and 
rather superficial.  It was soft and nontender and, 
reportedly, did not appear to be a surgical incision.  During 
a May 1998 VA orthopedic examination, the scar measured 
approximately one inch long and 1/8 inch wide.  

The evidence shows that the veteran has recently been treated 
or examined for neck pain on many occasions (See also VA 
outpatient treatment reports, dated from February to August 
1996).  During those times, he has demonstrated limitation of 
motion of the cervical spine.  In addition to the scar on his 
left anterior neck, the various diagnoses have included 
degenerative disc disease; fusion, C4-C5, probably 
congenital; and degenerative arthritis of the cervical spine, 
with narrowing of the C5-C6 disc space.

In February 1999, the veteran was scheduled to be examined by 
VA, in part, to distinguish the symptoms of the service-
connected residuals of the gunshot wound scar of the left 
neck from the non-service-connected fusion of C4-C5.  Notice 
of that examination was sent to his last address of record, 
and there is no evidence that that such notice was returned 
by the Post Office as undeliverable or that it was, 
otherwise, not received by the veteran.  Despite such notice, 
he failed to report for the examination.

The foregoing evidence also shows that the scar from the 
veteran's shell fragment wound consists primarily of 
subjective complaints of pain.  However, it is reportedly 
well healed; and there are no reports that it is disfiguring.  
Indeed, there is no evidence that the veteran has required 
recent treatment specifically for that scar.  Although the 
veteran experiences limitation of motion of the cervical 
spine and has received recent treatment for cervical spine 
pain, there is no evidence that such pain or limitation is in 
any way associated with the gunshot wound of the left neck.  
Accordingly, there is no schedular basis for a rating in 
excess of 10 percent.

In arriving at this decision, the Board has again considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating; however, as above, there are no 
related factors such as marked interference with employment 
or frequent periods of hospitalization, due solely to 
service-connected scar on the veteran's left neck, which 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral 
for consideration of an extraschedular rating is not 
warranted.

II.  Special Monthly Compensation

After reviewing the evidence, the Board finds that the 
veteran's claim of entitlement to special monthly 
compensation is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
that claim.  Indeed, nothing in the claims folder indicates 
that there is any outstanding evidence which could support 
that claim.  

In addition to the veteran's low back disability, PTSD, and 
residuals of gunshot wound of the left neck, service 
connection is in effect for the residuals of a gunshot wound 
of the left hand, evaluated as 10 percent disabling and 
chondromalacia of both knees, each evaluated as 10 percent 
disabling.  

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  Such individual will be considered in need of 
aid and attendance if he:  (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) if he or she 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  

The veteran is neither blind nor a patient in a nursing home; 
and, therefore, the following will be accorded consideration 
in determining the need for regular aid and attendance:  
Inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will also provide 
a proper basis for a determination that the veteran is in 
need of regular aid and attendance from another person.  
Bedridden will be that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
The fact that a veteran has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The evidence shows that from July 1993 to August 1996, the 
veteran received outpatient treatment for various 
disabilities.  It also shows that his service-connected 
disabilities were evaluated during VA examinations, in 
September 1995, February 1996, and May 1998.  Such evidence 
indicates that he currently lives alone without the 
assistance of another individual (See, for example, VA 
psychiatrist's statement, dated in June 1996, and the report 
of the May 1998 VA psychiatric examination).  However, the 
evidence does not show that he is unable to dress or undress 
himself, or to keep himself ordinarily clean and presentable.  
In fact, during a May 1998 VA examination it was noted that 
he was neat and even stylish.  

Although the veteran wears a low back brace (See approval of 
VA clothing allowance, effective in August 1997) and uses a 
cane (See report of VA psychological evaluation performed in 
May 1998), there is no evidence that he uses any special 
prosthetic or orthopedic appliances which requires frequent 
need of adjustment and which by reason of the particular 
disability cannot be done without aid.  

There is also no evidence that the veteran is unable to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness.  In this regard, there is no 
evidence that he is undernourished, and his treating 
psychiatrist at VA affirms that he is able to prepare his own 
food (Statement dated in June 1996).  

Finally, there is no evidence that the veteran is unable to 
attend to the wants of nature; that he is unable to protect 
the claimant from hazards or dangers incident to his daily 
environment; or that he is bedridden.  While he reports going 
to bed for prolonged periods of time (March 1996 
interdisciplinary evaluation and VA examination report, dated 
in May 1998), the evidence does not show that the essential 
nature of his service-connected disabilities actually require 
him to remain in bed.  Moreover, there is no evidence that 
such action has been taken at the direction of a physician or 
as a result of medical necessity.  

The primary support for the veteran claim of entitlement to 
aid and attendance comes from the veteran's treating 
psychiatrist at VA (June 1996).  She states that the 
veteran's spine and knee problems preclude his ability to 
bend, stoop, or kneel.  Therefore, she maintains that he 
requires an attendant to perform his housekeeping needs.  She 
concedes, however, that the veteran is independent in his 
activities of daily living.  Accordingly, her statement 
cannot meet the regulatory requirements for aid and 
attendance noted above.

In May 1996, the VA indicated that the veteran was not 
entitled to vocational rehabilitation benefits, because it 
was not reasonably feasible to achieve his vocational goal in 
view of his health status.  Not only does such a statement 
not meet the regulatory requirements for aid and attendance, 
it should be noted that the veteran declined to accept VA's 
offer of independent living services, because he felt it 
would be duplicative of services already in the process.  
In addition to aid and attendance benefits, the veteran also 
seeks special monthly compensation on the basis of being 
housebound.  Special monthly compensation may be paid to a 
veteran, who is permanently housebound by reason of service-
connected disability or disabilities.  The requirements for 
special monthly compensation at the housebound rate are that, 
in addition to having a single, service-connected disability 
rated 100 percent disabling without resort to 
unemployability, the veteran: (1) has additional service-
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
as a direct result of service- connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the service-connected disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(h)(3)(i).  In this case, the veteran does not 
meet the schedular requirements set forth above, as he does 
not have a single service-connected disability schedularly 
rated as 100 percent disabling.  Therefore, as a matter of 
law, he is not entitled to special monthly compensation at 
the housebound rate.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
spine disability, sacralization L5 and spondylolysis L4 is 
denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound of the left neck is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or due to housebound status is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

